17-10659-jlg       Doc 768       Filed 10/02/18        Entered 10/02/18 10:18:39           Main Document
                                                      Pg 1 of 2


Robert M. Hirsh                                            Nikolas S. Komyati
George P. Angelich                                         BRESSLER, AMERY & ROSS, P.C.
Jordana L. Renert                                          17 State Street, 34th Floor
Arent Fox LLP                                              New York, New York 10004
1301 Avenue of the Americas, Floor 42                      Telephone: (212) 425-9300
New York, NY 10019                                         Facsimile: (212) 425-9337
Telephone: (212) 484-3900
Facsimile: (212) 484-3990                                  Counsel for Transtar Software LLC

Counsel for the SquareTwo
Unsecured Creditor Distribution Trust

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------x
In re                                                           Chapter 11

SquareTwo Financial Services                                    Case No. 17-10659 (JLG)
Corporation, et al.
                                                                Jointly Administered
                                   Debtors.1
-----------------------------------------------------------x

                   JOINT NOTICE OF WITHDRAWAL OF
        (I) MOTION OF TRANSTAR SOFTWARE, LLC TO APPROVE ITS
  LATE FILING NUNC PRO TUNC AND (II) THE MOTION OF THE SQUARETWO
 UNSECURED CREDITOR DISTRIBUTION TRUST DEEMING CERTAIN CLAIMS
TO BE NON-BENEFICIARIES AS TO THE CREDITOR TRANSTAR SOFTWARE LLC

        WHEREAS, on April 18, 2018, Transtar Software LLC (“Transtar”) filed its Notice of

Motion of Creditor Transtar Software, LLC to Approve its Late Filing Nunc Pro Tunc [Docket

No. 666] (the “Transtar Motion”)2 seeking an order from the Court allowing its late filed claim.




1
  The Debtors that commenced the chapter 11 cases and the last four digits of each such Debtor’s federal taxpayer
identification number and/or Canadian equivalent are as follows: Astrum Financial, LLC (2265); Autus, LLC
(2736); CA Internet Marketing, LLC (7434); CACH, LLC d/b/a Fresh View Funding (6162); CACV of Colorado,
LLC (3409); CACV of New Jersey, LLC (3499); Candeo, LLC (2809); CCL Financial Inc. (7548); Collect Air, LLC
(7987); Collect America of Canada, LLC (7137); Healthcare Funding Solutions, LLC (2985); Metropolitan Legal
Administration Services, Inc. (6811); Orsa, LLC (2864); Preferred Credit Resources Limited (0637); ReFinance
America, Ltd. (4359); SquareTwo Financial Canada Corporation (EIN: 1034; BN: 0174); SquareTwo Financial
Corporation (1849); and SquareTwo Financial Services Corporation d/b/a Fresh View Solutions (5554).
2
 The Transtar Motion was filed multiple times due to a clerical error. See Notice of Motion of Creditor Transtar
Software, LLC to Approve Its Late filing Nunc Pro Tunc [Docket Nos. 659 and 666]; Memorandum of Law of
AFDOCS/17008739.1
17-10659-jlg      Doc 768      Filed 10/02/18      Entered 10/02/18 10:18:39            Main Document
                                                  Pg 2 of 2


        WHEREAS, on May 25, 2018, the Creditor Distribution Trust filed its Motion of the

SquareTwo Unsecured Creditor Distribution Trust Deeming Certain Creditors to be Non-

Beneficiaries (the “Non-Beneficiary Motion”) [Docket No. 687].

        WHEREAS, on July 3, 2018, the Court entered its Order Deeming Certain Creditors to

be Non-Beneficiaries of the Creditor Distribution Trust [Docket No. 725] (the “Order”) granting

the Non-Beneficiary Motion except as to certain creditors, including Transtar.

        WHEREAS, the SquareTwo Unsecured Creditor Distribution Trust (the “Creditor

Distribution Trust”) and Transtar have consensually resolved the Transtar Motion and the Non-

Beneficiary Motion.

        PLEASE TAKE NOTICE that the Creditor Distribution Trust, by its counsel, Arent Fox

LLP, hereby withdraws the Non-Beneficiary motion solely with respect to the claim of Transtar.

        PLEASE TAKE NOTICE that Transtar, by its counsel, Bressler, Amery & Ross, P.C.,

hereby withdraws the Transtar Motion.

Dated: October 2, 2018
       New York, New York

ARENT FOX LLP                                            BRESSLER, AMERY & ROSS, P.C.

/s/ Robert M. Hirsh                                      /s/ Nikolas S. Komyati
Robert M. Hirsh                                          Nikolas S. Komyati
George P. Angelich                                       BRESSLER, AMERY & ROSS, P.C.
Jordana L. Renert                                        17 State Street, 34th Floor
ARENT FOX LLP                                            New York, New York 10004
1301 Avenue of the Americas, Floor 42                    Telephone: (212) 425-9300
New York, New York 10019                                 Facsimile: (212) 425-9337
Telephone: (212) 484-3900
Facsimile: (212) 484-3990                                Counsel for the Transtar Software LLC

Counsel for the SquareTwo
Unsecured Creditor Distribution Trust


Creditor Transtar Software, LLC in Support of its Motion to Approve its Late Filing Nunc Pro Tunc [Docket No.
660 and 664]; Affidavit of Benjamin Goldfield [Docket No. 661]. Docket No. 666 is the operative pleading.
                                                     2
AFDOCS/17008739.1
